DETAILED ACTION

This Office Action is in response to the communication filed 07/24/2022.
Status of the claims:
Claims 1-14, 16-19 were pending.
Claims 3, 5-7, 15-18, 20 are cancelled.
Claims 1-2, 4, 8-14 and 19 remain pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 07/24/2022. By this amendment, claims 1-2, 4, 11-12 are amended and claims 3, 5-7, 15-18 are cancelled. Upon entry of the amendment, the pending claims -2, 4, 8-14 and 19 will be fully examined for patentability. Furthermore, Claims 1-3, 11-12 and 16 were objected to for various informalities as set forth on Pages 2-3 of the previous office Action. Withdrawal of the claims objection is made in light of the claims amendment. 

Response to Claim Rejections under 35 USC § 103
The Applicants' Arguments/Remarks made in an Amendment filed with respect to the rejection of the pending claims under 35 U.S.C. 103 as being unpatentable over Park et al.  (KR20160092745) and Gu et al. (CN104518836) have been fully reconsidered by the Examiner. It is noted, however, that the claims have been amended. The amendment, specifically to independent claims 1, 11 and 12, incorporates the objected but would be allowable subject matters of previously presented, now cancelled, dependent claims 3, 5-7. Further, the amendment, specifically to independent claims 1, 11 and 12, is made for facilitating expeditious prosecution of the application (see REMARKS, Page 2); is  related to patentability issue and not just to clarify subject matter already present, thus said amendment narrow scope of the claims. Furthermore, an updated search performed and/or additional considerations completed by the Examiner, in view the claims amendment, concluded prior art fail to disclose the invention as a whole more specifically subject matter explicitly recited in currently amended independent claims 1, 11 and 12 which are also further limited by their dependent claims. Accordingly, the rejection of all the pending claims 1-2, 4, 8-14, 19  under 35 U.S.C. § 103 set forth in the previous Office Action has been withdrawn.

Allowable Subject Matter
Pending claims 1-2, 4, 8-14 and 19 contain allowable subject matter. 
The following is the examiner's statement of reasons for allowance: 
In view of the amendment to the claims, by the Applicants, made for facilitating expeditious prosecution of the application and related to patentability issue not just to clarify subject matter already present, the claimed subject matter in currently pending claims 1-2, 4, 8-14, 19 is patentably distinguishable from the prior art; therefore is allowable. An updated search performed and/or additional consideration completed by the Examiner, in light of the claims amendment, specifically to independent claims 1, 11 and 12, has concluded prior art alone or in combination fail to disclose the invention in the instant application as a whole more specifically the underlined portion, as recited in the independent claims, further limited by their dependent claims.  

Regarding Claim 1 
(Currently Amended) A method for reducing simultaneous Global System for Mobile Communications (GSM) and Long Term Evolution (LTE) (SGLTE) coupling de-sense, comprising: filtering out an LTE frequency band in a signal to be transmitted in a GSM signal transmission end; filtering out all frequency bands other than a GSM frequency band in a received signal on a GSM signal reception ends wherein the step of filtering out the LTE frequency band in the signal to be transmitted on the GSM signal transmission end comprises: setting a band stop filter in a GSM transmission path to filter out the LTE frequency band in the signal to be transmitted on the GSM signal transmission end, wherein the step of setting the band stop filter comprises: deploying the band stop filter between a GSM power amplifier and a GSM path switch, wherein the band stop filter is composed of a Piezoelectric crystal oscillator material, wherein the band stop filter is made of Piezoelectric ceramic, Lithium Niobate and Quartz laminated.

Regarding Claim 11
 (Currently Amended) A mobile terminal capable of simultaneous Global System for Mobile Communications (GSM) and Long Term Evolution (LTE) (SGLTE} communications, comprising: a GSM signal transmission end coupled to a GSM transmission path for transmitting GSM signals; a GSM signal reception end coupled to a GSM reception path; a band stop filter deployed in the GSM transmission path to filter out an LTE frequency band in a signal to be transmitted in the GSM signal transmission end; and a GSM reception filter coupled to the GSM reception path to filter out all frequency bands other than a GSM frequency band in a received signal on the GSM signal reception end; and a GSM power amplifier and a GSM path switch coupled to the GSM transmission end, wherein the band stop filter is provided between the GSM power amplifier and the GSM path switch, 4 wherein the band stop filter is composed of a Piezoelectric crystal oscillator material, wherein the band stop filter is made of Piezoelectric ceramic, Lithium Niobate, and Quartz laminated.

Regarding Claim 12
 (Currently Amended) A mobile terminal, comprising: a Global System for Mobile Communications (GSM} signal transmission end coupled to a GSM transmission path for transmitting GSM signals; a GSM signal reception end coupled to a GSM reception path for receiving GSM signals; a band stop filter coupled to the GSM signal transmission end; a processor, adapted to execute instructions; and a memory, adapted to store instructions, wherein the processor loads the instructions from the memory to perform the following steps: employing the band stop filter to filter out an Long Term Evolution (LTE} frequency band in a signal to be transmitted in the GSM signal transmission end while keeping a GSM transmission loss under 1 dB; and filtering out all frequency bands other than a GSM frequency band in a received signal on the GSM signal reception ends wherein the mobile terminal further comprises: a GSM reception filter coupled to the GSM reception path, filtering out all frequency bands other than a GSM frequency band in a received signal on the GSM signal reception end; and a GSM power amplifier and a GSM path switch coupled to the GSM transmission end, wherein the band stop filter is provided between the GSM power amplifier and the GSM path switch, wherein the band stop filter is composed of a Piezoelectric crystal oscillator material, wherein the band stop filter is made of Piezoelectric ceramic, Lithium Niobate, and Quartz laminated.

Regarding Claims 2, 4, 8-10, 13-14 and 19
Claims 2, 4, 8-10, 13-14 and 19 are dependent claims having claims 1 and 12 as base claims and therefore incorporate their respective features. Dependent claims 2, 4, 8-10, 13-14, 19, also, include other distinguishing recitations which stand on their own merits. Thus, these claims are patentably distinguishable from the prior art by reason of their dependency to their respective base claims and because of the combination of distinguishing features they recite. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and considered pertinent to applicant's disclosure are Park et al.  (KR20160092745) and Gu et al. (CN104518836)
Park discloses a method for reducing SGLTE coupling de-sense (e.g. Park, “Abstract” and “TECHNICAL-FIELD”: the invention relates to method and apparatus for avoiding interference in SGLTE electronic device), comprising: filtering out an LTE frequency band in a signal to be transmitted in a GSM signal transmission end (e.g. Park, Page 3, Lines 3-9; Lines 25-31; and Lines 50-56: when SGLTE electronic device uses the GSM Network as a first communication network, the electronic device may filter LTE frequency band signal using a notch filter to avoid interference to the signal to be transmitted in a GSM network (transmission path)); filtering out all frequency bands other than a GSM frequency band in a received signal on a GSM signal reception end (e.g. Park, Page 3, Lines 3-9; Lines 25-31; and Lines 50-56: on a GSM signal reception end, the electronic device, filters out all frequency bands other than a GSM frequency band in the received signal. For example, the electronic device may use a band pass filter included in a receive path to select a frequency of a first communication network (i.e. GSM Network) among all the signals received through the first antenna. The signal corresponding to the first communication network (i.e. GSM Network) band will be extracted and will be transmitted).
Gu’s invention related to signal processing for a radio network of the type that includes at least one base station and at least one remote station and is particularly directed to processing signals received by a base station of the network to facilitate detection of received signals that resulted from propagation of signals transmitted by a remote station of the network. (see Abstract and Col. 1, lines 5-10 and Col. 2, lines 20-40 of Francis). Regarding the subject matter of previously presented & rejected claims, Gu teaches a method, device and electronic device for inhibiting (reducing) harmonic interference, in application which coexist with GSM and LTE device of electronic device, the method and electronic device comprising: using a radio frequency switch with low frequency band and high frequency band radio frequency switch device by said GSM dividing into high frequency section and a low frequency section of the GSM signal of low frequency band and filtering out portion of the frequency band other than the GSM signal; filtering for inhibiting the GSM signal of low frequency section of the harmonic components of the interference of the high frequency band signal of the LTE device, wherein the low frequency section of the GSM signal filtering for many times prior to input the low frequency band radio frequency switch of the GSM signal is filtered, and the GSM signal to the low frequency band output by the RF switch filter (see Paras [0007][0042] of Gu). Gu (paragraphs [0003], [0078]) also teaches or suggests sensitivity deterioration (i.e. de-sense) coupling in SGLTE transceiver and keeping a GSM transmission loss below 1 dB, (e.g. Paragraphs [0067]-[0068], [0076] of Gu).
However, the prior art references fail to teach or fairly suggest all the limitations and the detailed connections recited in currently pending independent claims 1, 11, 12 further limited by their respective dependent claims, as noted above. Furthermore, the updated search conducted and/or additional consideration completed by the Examiner in light of the amendment to the claims has concluded that all of the rejections in the most recent Office action are overcome by said Amendment and prior art, alone or in combination, does not disclose the invention as a whole, more specifically, the underlined portions recited in the claims, as indicated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/Primary Examiner, Art Unit 2632